Citation Nr: 1543490	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  15-21 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II (DM).

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to DM..

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to DM.

6.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974 and from January 1977 to August 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran later testified before the undersigned at an August 2015 Video Conference hearing.  The hearing transcript is of record.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran has filed a VA Form 9, Substantive Appeal in response to the RO's denial of his claims for entitlement to compensation under 38 U.S.C. 1151 for a lower back injury, a neck injury and a concussion.  However, these issues have not been certified on appeal and were not discussed during the August 2015 Board hearing.  As such, the Board does not have jurisdiction over the claims and they will not be discussed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran does not have right ear hearing loss for VA compensation purposes.

3.  The Veteran's left ear sensorineural hearing loss is related to in-service noise exposure.

4.  The Veteran's service did not include duty in, or visitation to Vietnam and he is thus not presumed to have been exposed to herbicides, including Agent Orange, nor is there probative evidence of such exposure.

5.  DM was not present during service or for many years thereafter, and is not shown to have been caused by any in-service event including herbicide exposure during service.

6.  Peripheral neuropathy of the lower extremities was not present in service or for years thereafter, and is not etiologically related to service or a service-connected disability.

7.  The Veteran does not have qualifying active service during a period of war. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular disability rating in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2015).
2.  Right ear hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).

3.  Left ear sensorineural hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.385 (2015).

4.  Diabetes mellitus, type II, was not incurred in or aggravated by active military service, and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  Peripheral neuropathy of the lower extremities was not incurred or aggravated during active duty, is not proximately due to or the result of a service-connected disability, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 1110 , 1111, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

6.  The criteria for nonservice-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.102, 3.342 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for left ear sensorineural hearing loss.

The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

With regard to the Veteran's tinnitus and his claim for non-service-connected pension benefits, the pertinent facts are not in dispute.  Resolution of the claims are wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

With regard to the claims for service connection for right ear hearing loss and DM, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2009, December 2009, October 2010 and April 2013 letters.  The Veteran was notified of all elements of the Dingess notice, including the disability- rating and effective-date elements of the claims, in the March 2009, December 2009, October 2010 and April 2013 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  There was a timing deficiency in that the April 2013 letter was sent after the initial adjudication of the claim for DM.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in a supplemental statement of the case issued in May 2015.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In the letters noted above, the Veteran was notified of the evidence necessary to substantiate a claim for service connection and of division of responsibilities in obtaining such evidence.  The Board notes that these letters did not specifically reference the claimed peripheral neuropathy of the lower extremities; however, they still provided him general notice of the evidence needed to substantiate a claim for service connection, including service connection for DM (which he claims his peripheral neuropathy is secondary to), on both a direct and secondary basis and made him aware of his and VA's roles in seeking and obtaining evidence.  In addition, the notice letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In addition, during the August 2015 Board hearing, the Veteran testified that he believed his neuropathy of the lower extremities was related to his DM, and that he had only been experiencing it for about 3 or 4 years.  Moreover, the Board finds that the Veteran has actual knowledge of the evidence necessary to establish service connection.  

Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his service connection claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  In this regard, as noted above, the Veteran has been sent multiple notice letters in connection with his other claims that have been previously adjudicated by the Board.  In addition, the statement of the case issued in May 2015 included the applicable regulatory provisions and explained the basis of the denial.  Thus, the appellant had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Veteran has been represented throughout the course of the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error).

Additionally, the Veteran and his representative have not alleged any prejudice as a result of any notification error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Accordingly, the Board finds no prejudice regarding the adequacy of the content of the notice provided to the Veteran.
Although VCAA notice was provided prior to initial adjudication of the claim for service connection for peripheral neuropathy in January 2012, the claim has been readjudicated in a May 2015 statement of the case.  

For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The record was held open for thirty days following the August 2015 Board hearing, to allow the Veteran time to submit additional private treatment records, but no records were submitted.  The Veteran was also provided proper VA examinations for his hearing loss and peripheral neuropathy.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed DM or another VA examination for his claimed peripheral neuropathy of the lower extremities since being diagnosed with the disorder.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he developed DM, as a result of being exposed to herbicides while serving on active duty in Vietnam.  As discussed below, there is no evidence that the Veteran served on active duty in Vietnam or that he was exposed to herbicides in service, and there is no competent evidence of record linking the Veteran's DM directly to service.  He contends that his peripheral neuropathy is secondary to his DM.  However, as discussed below, there is no competent evidence of record linking the Veteran's peripheral neuropathy to his DM or directly to service.  An examination for DM, or another examination for the claimed peripheral neuropathy of the lower extremities, therefore, not required.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Increased Rating for Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2015).  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10 (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
The Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran has been assigned a 10 percent rating for his tinnitus under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The Veteran argues that a rating in excess of 10 percent is warranted for his tinnitus.  However, the maximum schedular rating for either unilateral or bilateral tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, the Veteran has been assigned the maximum schedular rating available for his tinnitus for the entire appeal period.  Id.  As there is no legal basis upon which to award a higher schedular evaluation for tinnitus, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Evaluation

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate and that his service-connected disability is squarely contemplated by the assigned ratings.  Moreover, the Veteran has submitted no evidence showing that this disorder has "markedly" interfered with his ability to obtain or maintain employment beyond that interference contemplated by the assigned evaluation, and there is also no indication that this disorder has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun, 22 Vet. App. 111.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus, type II or peripheral neuropathy to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including DM.  In this case, the Veteran's official DD Form 214 shows no Vietnam or Korean service.  There is no contention of Korean service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Specific to claims for service connection, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an "organic disease of the nervous system" under 
38 C.F.R. § 3.309(a).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, in this case, the Veteran's claims of continuity of symptomatology have been considered and addressed.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), (citing Gilbert, 1 Vet. App. At 54).

Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to noise exposure in service from canons, shell fire and a bomb explosion during basic training in Fort Knox, Kentucky.
Service treatment records are negative for any evidence of hearing loss for VA compensation purposes during active duty and at the time of the Veteran's separation in July 1977.  However, the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he served as a unit supply specialist in an armory unit.  Thus, the Board finds that the Veteran's reports of noise exposure from firing equipment are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. 
§ 3.304(d) (2015).

The Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran was afforded VA audiology examinations in May 2009, November 2010 and October 2011.  The level of right ear hearing loss measured during the examinations does not meet the requirements for a current disability under VA's regulations codified at 38 C.F.R. § 3.385.

While the Veteran is competent to report current right ear hearing loss and a continuity of symptoms since service, it would require medical expertise to say that he has hearing loss that meets the specific thresholds of 38 C.F.R. § 3.385.  See 38 C.F.R. § 4.85(a) (2015) (requiring that examinations for hearing impairment for VA purposes be conducted by state licensed audiologists).  There is no evidence that the Veteran possesses such expertise.  Hence, he would not be competent to say that his right ear hearing loss met the thresholds of 38 C.F.R. § 3.385.  

Accordingly, the Board finds that as the weight of the evidence is against a finding that there is a current right ear hearing loss disability for VA compensation purposes, this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014).
With regard to his diagnosed left ear hearing loss, the Board notes that during all of his VA audiology examinations in May 2009, November 2010 and October 2011, the Veteran reported noise exposure in service, but claimed he did not notice his hearing start to deteriorate until sometime in 1999.  All of the examiners who gave opinions on the etiology of the Veteran's diagnosed hearing loss concluded that the hearing loss was not related to his reported military noise exposure.  Their rationale was that given the findings of normal hearing bilaterally at entrance to the military and discharge, and no evidence of significant threshold shift from induction, or the minimal change and within test/retest variability of the induction and final separation audiograms, that the Veteran's hearing impairment was less likely as not caused by or the result of the noise exposure in service.  

The Board finds that essentially, the examiners found that as there was no evidence of hearing loss during service or at the time of his separation, the Veteran's current hearing loss is not related to his reports of noise exposure in service.  Although there is no evidence of hearing loss for VA compensation purposes in service, the Board's inquiry does not end there.  As noted above, the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  Service connection is possible for a disability first identified after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  38 C.F.R. § 3.303(d).  None of the VA examiners provided an opinion as to whether the currently diagnosed sensorineural hearing loss, identified after service, is related to a disease or injury, including noise exposure, in service.  Therefore, the Board finds that all of the VA opinions of record are inadequate for evaluation purposes. 

Hearing loss is manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements and on VA examination that he was exposed to noise during military service, and that he subsequently experienced ringing in the ears and hearing loss.  Therefore, the Board finds the Veteran's reports credible.  He has also provided competent evidence of a continuity of symptomatology.  Furthermore, the Board notes that the Veteran has been granted service connection for bilateral tinnitus based on his reports of noise exposure in service.  See August 2009 rating decision.  There is evidence against the claim, inasmuch as the contemporaneous record does not document left ear hearing loss for many years after active duty, and the VA examiners provided opinions against the claim.  However, for the reasons discussed above, the Board finds that the VA examiners' opinions are inadequate for evaluation purposes.  Therefore, resolving reasonable doubt in the appellant's favor, the claim is granted. 38 U.S.C.A. 
§ 5107(b) (West 2014).

Diabetes Mellitus, type II (DM)

The Veteran contends that his currently diagnosed DM is related to exposure to herbicides during active duty in Vietnam.  After review of the record, the Board finds that there is no basis for service connection for DM.  

Review of the Veteran's service treatment records shows no complaint or manifestation of DM, and no manifestations of DM, were noted at the time of his service separation. 

Post-service VA treatment records show that the Veteran has been diagnosed with DM, many years after his discharge from service.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed DM is related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of DM, to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of DM until many years after service discharge, and the Veteran does not dispute this.  With no evidence of DM during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

The Veteran's primary contention is that he developed DM, as a result of exposure to herbicides while serving on active duty during the Vietnam War.  While herbicide exposure is generally conceded for veterans who served in the Republic of Vietnam (RVN) during the Vietnam era, the records do not show that the Veteran had such service.  In this regard, the evidence of record shows that the Veteran had a period of active duty for training (ACDUTRA) in Fort Knox, Kentucky from June 20, 1974 to October 17, 1974, during the Vietnam era, and a period of active duty from January 6, 1977 to August 31, 1977, during peacetime.  The Veteran has not presented any other evidence to indicate that he actually served on active duty in Vietnam or that he was exposed to herbicides.  Unfortunately, his assertion without more, simply does not support the claim that he was, in fact, actually exposed to herbicides in service.  Thus, a basis for favorable action on the basis of in-service herbicide exposure is not presented.

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Peripheral Neuropathy of the Lower Extremities

In October 2010, the Veteran filed a claim for service connection for diabetes and neuropathy in his feet.  During his August 2014 Video Conference hearing, the Veteran reported that he has neuropathy pain in his left and right foot, pain radiating in both legs from the hips, and pain in his arms.

Review of the Veteran's service treatment records shows no complaint or manifestation of neuropathy of the lower extremities and no manifestations of peripheral neuropathy were noted at the time of his service separation. 

The Veteran was afforded a VA peripheral nerves examination in October 2011 in response to his claim.  The examiner reported no objective findings of diabetic neuropathy in the lower extremities.  However, VA treatment records show that in March 2013, neurological studies were done to evaluate the Veteran's complaints of neuropathy in the feet.  The studies revealed evidence of a length-dependent polyneuropathy with mild mixed axonal/demyelinating features, which can be seen in diabetes

Post-service VA treatment records show that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities, many years after his discharge from service.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed peripheral neuropathy, is related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of peripheral neuropathy, to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of peripheral neuropathy until many years after service discharge, and the Veteran does not dispute this.  With no evidence of peripheral neuropathy during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

The Board also notes that as the record does not show that the Veteran served on active duty in Vietnam or that he was exposed to herbicides, service connection based on in-service herbicide exposure is also not warranted in this case.

The Veteran also appears to be claiming that his peripheral neuropathy of the lower extremities is related to his diagnosed DM.  However, the Board notes that as discussed above, DM is not service connected.  As such, secondary service connection for peripheral neuropathy of the lower extremities is not warranted.  See 38 C.F.R. § 3.310 (2015).

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Nonservice-Connected Pension

The Veteran contends that he is entitled to VA non-service-connected pension benefits based upon his current disabilities. 

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  
38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.3 (2015).

As a threshold requirement for nonservice-connected pension benefits, the Veteran must have had wartime service.  Specifically, in order for a veteran to be entitled to pension benefits, the veteran must have served on active duty for 90 days or more during a period of war, or commencing or ending during a period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11) (West 2014).  Effective January 1, 1997, the term "Vietnam era" means the following: (1) the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, and (2) the period beginning on August 5, 1964, and ending on May 7, 1975, in all other cases.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  The "Persian Gulf War," began on August 2, 1990, and is still ongoing.  38 U.S.C.A. §§ 101(29), (33), 1501(4); 38 C.F.R. 
§ 3.2(f), (i). 

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a).

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. 
§ 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

The evidence of record shows that the Veteran had a period of ACDUTRA of at least 90 days from June 20, 1974 to October 17, 1974, which was during the Vietnam era.  See DD-214 for the period June 20, 1974 through October 17, 1974.  However, service connection has not been awarded for any disability based on this period of service; thus, it is not considered a period of active duty, and the Veteran would not be eligible for pension benefits based on his period of ACDUTRA from June 1974 to October 1974.  In other words, there is no evidence that, during his period of ACDUTRA, the Veteran became disabled from a disease or injury incurred or aggravated in line of duty, or during any period of INACDUTRA, he became disabled from an injury incurred or aggravated in line of duty.  As the Veteran's ACDUTRA service was not active service, it cannot be considered qualifying service toward the requisite 90-day threshold for purposes of determining eligibility for a nonservice connected pension.  38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).  

The Veteran did have a verified period of active duty from January 6, 1977 to August 31, 1977.  However, these service dates are outside a "period of war," as defined by statute.  38 C.F.R. § 3.2.  Consequently, the Veteran lacks qualifying military service during a period of war, and his claim for non-service-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased rating in excess of 10 percent for bilateral tinnitus is denied. 

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for DM is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Nonservice-connected pension benefits are denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


